 UNITED CONSTRUCTION CONTRACTORS ASSN.UnitedConstructionContractorsAssociationandLocal Union No. 3, International Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case2-RC-16244April 12, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held at New York, New York, beforeHearing Officer Howard Shapiro. At the close of thehearing and pursuant to Section 102.67 of theBoard's Rules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirector for Region 2 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs. Petitioner has requested oralargument.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Employer is an association which repre-sentsmember-employers engaged in providing elec-trical services for the purpose of collective bargainingwith labor organizations. The Association and theIntervenor, Local 363, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica, were parties to a collective-bargainingiPetitioner's requestfor oralargumentis herebydenied In our opinion,the briefsadequatelypresent the issues and positions of the parties2Pursuant to a request madeby Petitioner,the Board issueda subpoenaducestecum directingAl Picoult, amember of the board of directors of theAssociation,to produce certain books, records,and other documents whichwould disclose the actual membership of the Association. None of therequested material appears in the record of this case,although the HearingOfficerhas indicatedthatPicoult providedPetitionerwith membershipapplications.3The Associationand Intervenor contend that the petition should be61agreement which terminated on November 14, 1973.On August 17, 1973, Petitioner filed the petition inthis case in which it sought a unit consisting of "[a]llemployers bound by the existing agreement betweenLocal #363, IBT and United Construction Contrac-torsAssociation as per attached list." The listappended to the petition contained the names andaddresses of 118 companies.At the hearing, theAssociation introduced a list prepared by its attorneywho testified that the Association's list, rather thanPetitioner's,was an accurate enumeration of themembers. The Association's list indicated that, of the118names found on the Petitioner's list, onlyapproximately 48 were members of the Association.The attorney for the Association further testified thatthe Association's listwas compiled from a collectionofmembership applications in his possession.2During the course of the hearing, the Associationmade several amendments to this list in an effort tocorrectwhat its attorney describedascertain"oversights." 3The record compiled at the hearing sheds little lighton the nature of the Association and its bargaininghistory.However, it has been established that theAssociation,on behalf of its members, and theIntervenorwere parties to a collective-bargainingagreement which ran from November 15, 1970, toNovember 14, 1973. And Petitioner, the Association,and the Intervenor appear to be in agreement that amultiemployer unit is appropriate. Therefore, we findthat the following employeesconstitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All electricians,electricalmaintenancemechan-ics,helpers, and apprentices employed by theemployer-members of the United ConstructionContractorsAssociation, excludingallofficeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.However, the record does not provide sufficientinformation for us to determine with any accuracythe identity of the members of the Association. Thus,before directing an election herein, we shall remandthis case to the region for further proceedings todetermine the composition of the Association.5.The parties are in disagreement as to whetherdismissed on the ground that Petitioner filed individual petitions in Region29 as to approximately 30 members of the Association,and it refused toindicate its position as to which of the petitions was proper.The Associationand Intervenor further joined in moving for dismissal on the ground that thepetitionwas defective in that it describes the Association as beingcomprised of the names appearing on the"attached list," which it is not.However,thesegrounds, and others urged by the Association andIntervenor, do notjustify dismissal of the petition,and the motions todismiss are accordingly denied.210 NLRB No. 16 62DECISIONS OFNATIONALLABOR RELATIONS BOARDTab Electric, Lac., hereinafter referred to as Tab, haseffectively withdrawn from the associationwide tmit.By letter dated September24, 1973,within the periodset by the Association contract for modification, Tabadvised the Association that it was withdrawingtherefrom as of that date and that it would negotiateindividuallywith the Intervenor in future contractnegotiations.Later, at the hearing on October 16,1973,before the terminal date of the Associationcontract,Tab's attorney affirmedthat Tabcontinuedto be boundby theterms and conditions of thecollective-bargaining agreement until its terminationon November14, 1973.Withdrawal by an employer from a multiemployerbargaining unit must be unequivocal and exercised atthe appropriate time.4Tab'swrittennotice ofwithdrawal was both unequivocal and timely, as itnotified theAssociationofTab'sunconditionaldesire to withdraw from multiemployer bargainingand was givespriorto the dateset bythe contract formodif cattion.u% Tab's withdrawal was effective.ORDERIt is hereby ordered that the above-entitled matterbe,and it hereby is, remanded to the RegionalDirector for Region 2 for further proceedings todetermine the composition of the associationwideunit.In the event that the Regional Director determinesthat a further hearing is necessary to determine thecomposition of the associationwide unit,IT IS FURTHER ORDERED that the hearing bereopened,before a hearing officer to be designatedby the Regional Director,for the purpose of takingadditional testimony to resolve the issue set forthabove.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 2 for such action as he deemsnecessary and consistent with this Order.4ReroN.4 wI.v.,i2O NLRB 388, 395.